[Cite as State v. Benedict, 2022-Ohio-3600.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 3-21-08

        v.

JOSHUA A.C. BENEDICT,                                     OPINION

        DEFENDANT-APPELLANT.




                Appeal from Crawford County Common Pleas Court
                         Trial Court No. 19-CR-0022A & B

                                      Judgment Affirmed

                            Date of Decision: October 11, 2022




APPEARANCES:

        Mark R. Devan for Appellant

        Mathew E. Crall for Appellee
Case No. 3-21-08



ZIMMERMAN, P.J.

      {¶1} Defendant-appellant, Joshua A.C. Benedict (“Benedict”), appeals the

September 5, 2019, October 23, 2019, and January 2, 2020 judgment entries of the

Crawford County Court of Common Pleas. For the reasons that follow, we affirm.

      {¶2} The genesis of this case is Benedict’s sexual activity with a minor child,

M.P. (in 2015), and his taking of a digital image of her female genitalia with his

computer tablet. After M.P. disclosed Benedict’s sexual abuse of her in 2018, an

investigation commenced and Benedict’s tablet was seized. An analysis of that

tablet by law enforcement yielded a digital image of M.P.’s genitalia as well as

additional contraband (i.e., child pornography) involving minor children.

      {¶3} On January 8, 2019, the Crawford County Grand Jury indicted Benedict

on the following 130 criminal charges: Counts One and Two for rape in violation

of R.C. 2907.02(A)(1)(b), both first-degree felonies; Count Three for gross sexual

imposition (“GSI”) in violation of R.C. 2907.05(A)(4), a third-degree felony;

Counts Four and Five for pandering obscenity involving a minor in violation of R.C.

2907.321(A)(3), both second-degree felonies; and Counts Six through 130 for

pandering sexually oriented matter involving a minor in violation of R.C.

2907.322(A)(5), all fourth-degree felonies. Importantly, Counts One through Five

arose from events occurring in 2015 and Counts Six through 130 arose from events



                                        -2-
Case No. 3-21-08


occurring in 2018. On January 15, 2019, Benedict appeared for arraignment and

entered not guilty pleas.

         {¶4} Benedict filed several pretrial motions including a motion to sever

counts of the indictment, a motion to determine the reliability of the complaining

witness’ testimony (M.P.), and a motion to suppress requesting a Franks hearing.1

The trial court held a hearing on August 12, 2019 regarding the motions. However,

after convening the hearing, the parties and the trial court agreed to continue the

complaining-witness-reliability motion hearing until a later date. Thereafter, the

trial court denied Benedict’s request for severance as well as his Frank’s-hearing

request. Ultimately, on October 21, 2019, the trial court overruled Benedict’s

motion to determine the reliability of the complaining witness.

         {¶5} Prior to trial, the State dismissed Counts Five, 13, 17-20, 37, 47, 51-53,

70, 99-130, without prejudice. (Doc. Nos. 121, 122). Additionally, the State

requested to amend Counts One through Four to enlarge the date of the offenses and

to amend Counts 71-98 regarding the digital-image evidence. The trial court

granted both of the State’s requests.

         {¶6} Benedict proceeded to a jury trial on April 26, 2021, wherein he was

found guilty of all of the remaining charges. Thereafter, the trial court sentenced

Benedict to two consecutive prison terms of 15 years to life plus 60 months.


1
  A Frank’s hearing is a challenge to the validity of the affidavit that supports a search warrant. See Franks
v. Delaware, 438 U.S. 154, 171-172, 98 S.Ct. 2674, 2684-2685 (1978).

                                                     -3-
Case No. 3-21-08


      {¶7} Benedict filed a timely notice of appeal and raises the following four

assignments of error for our review.

                           Assignment of Error No. I

      The trial court erred in denying Appellant’s motion to sever
      Counts 1-5 from Counts 6-98 of the indictment for purposes of
      trial depriving him of his constitutional right to a fair trial under
      the Fifth, Sixth, and Fourteenth Amendments to the United States
      Constitution and Article I, Sections 10 & 16 of the Ohio
      Constitution. (9-5-19, 1-2-20, Judgment Entries).

                           Assignment of Error No. II

      Appellant’s trial counsel was ineffective for failing to properly
      challenge the search warrants that issued which were based on
      affidavits that lacked probable cause and contained false
      information. (May 17, 2019, Motion to Suppress, State’s Ex. J).

                          Assignment of Error No. III

      The trial court erred and denied Appellant his constitutional
      rights secured by the Sixth and Fourteenth Amendments to the
      United States Constitution and Article I, Section 10 of the Ohio
      Constitution to cross-examine an adverse witness on bias,
      prejudice, and motive to misrepresent the facts. (Tr. Vol. II, 4-
      27-21 at p. 460-461).

                          Assignment of Error No. IV

      The trial court failed to hold a pre-trial taint hearing resulting in
      the admission of unreliable testimony that was a product of
      suggestive interrogation, multiple interviews, prompting, and
      manipulation, in violation of Appellant’s constitutional rights
      secured by the Fifth, Sixth, and Fourteenth Amendments to the
      United States Constitution and Article I, Sections 10 & 16 of the
      Ohio Constitution. (10-23-19, 1-2-20, Judgment Entries).



                                       -4-
Case No. 3-21-08


       {¶8} We begin by addressing Benedict’s first assignment of error, followed

by his third assignment of error, then his fourth assignment of error, concluding with

his second assignment of error.

                            Assignment of Error No. I

       The trial court erred in denying Appellant’s motion to sever
       Counts 1-5 from Counts 6-98 of the indictment for purposes of
       trial depriving him of his constitutional right to a fair trial under
       the Fifth, Sixth, and Fourteenth Amendments to the United States
       Constitution and Article I, Sections 10 & 16 of the Ohio
       Constitution. (9-5-19, 1-2-20, Judgment Entries).

       {¶9} In his first assignment of error, Benedict argues that the trial court erred

by denying his motion to sever the offenses in the indictment. Specifically, Benedict

argues that the trial court should have ordered separate trials for the 2015 offenses

(Counts 1-4) and 2018 offenses (Counts 6-12, 14-16, 21-36, 48-50, 54-69, 71-98).

                                  Standard of Review

       {¶10} “Issues of joinder and severance are generally reviewed under an

abuse of discretion standard.” State v. Plott, 3d Dist. Seneca No. 13-15-39, 2017-

Ohio-38, ¶ 52. An abuse of discretion implies that the trial court acted unreasonably,

arbitrarily, or unconscionably. State v. Adams, 62 Ohio St.2d 151, 157 (1980).

However, “[w]hether charges were misjoined in a single indictment in contravention

of Crim.R. 8(A) is an issue of law that this court reviews de novo.” State v. Jeffries,

1st Dist. Hamilton C-170182, 2018-Ohio-2160, ¶ 51, citing State v. Kennedy, 1st

Dist. Hamilton C-120337, 2013-Ohio-4221, ¶ 24. “De novo review is independent,

                                          -5-
Case No. 3-21-08


without deference to the lower court’s decision.” State v. Hudson, 3d Dist. Marion

No. 9-12-38, 2013-Ohio-647, ¶ 27, citing Ohio Bell Tel. Co. v. Pub. Util. Comm. of

Ohio, 64 Ohio St.3d 145, 147 (1992).

                                 Joinder of Offenses

       {¶11} “In general, the law favors joining multiple offenses in a single trial if

the offenses charged ‘are of the same or similar character.’” State v. Valentine, 5th

Dist. Fairfield No. 18 CA 27, 2019-Ohio-2243, ¶ 43, quoting State v. Lott, 51 Ohio

St.3d 160, 163 (1990), citing State v. Torres, 66 Ohio St.2d 340 (1981). “[T]wo or

more offenses may be charged in the same indictment if they ‘are of the same or

similar character, or are based on the same act or transaction, or are based on two or

more acts or transactions connected together or constituting parts of a common

scheme or plan, or are part of a course of criminal conduct.’” Id., quoting Crim.R.

8(A); See also R.C. 2941.04. “Where joinder is not appropriate under Crim.R. 8(A)

because the offenses do not meet at least one of the four joinder requirements, the

trial court should grant a motion to sever, even in the absence of prejudice.”

Kennedy at ¶ 24.

       {¶12} Joinder “conserves resources by avoiding duplication inherent in

multiple trials and minimizes the possibility of incongruous results that can occur

in successive trials before different juries.” State v. Hamblin, 37 Ohio St.3d 153,

158 (1988). Notwithstanding the public policy favoring joinder, Crim.R. 14 permits


                                         -6-
Case No. 3-21-08


a criminal defendant to request relief from prejudicial joinder (severance) in an

indictment if that defendant establishes “he or she is prejudiced by joinder of

multiple offenses.” State v. LaMar, 95 Ohio St.3d 181, 2002-Ohio-2128, ¶ 49.

       To prevail on a motion to sever, a defendant has the burden of
       demonstrating that ‘(1) his rights were prejudiced, (2) that at the time
       of the motion to sever he provided the trial court with sufficient
       information so that it could weigh the considerations favoring joinder
       against the defendant’s right to a fair trial, and (3) that given the
       information provided to the court, it abused its discretion in refusing
       to separate the charges for trial.’

Plott, 2017-Ohio-38, at ¶ 55, quoting State v. Schaim, 65 Ohio St.3d 51, 59 (1992).

“A defendant’s claim of prejudice is negated when: (1) evidence of the other crimes

would have been admissible as ‘other acts’ evidence under Evid.R. 404(B) or (2)

the evidence of each crime joined at trial is simple and direct.” State v. Ahmed, 8th

Dist. Cuyahoga No. 84220, 2005-Ohio-2999, ¶ 22, citing Lott at 163, Schaim at 59,

and State v. Franklin, 62 Ohio St.3d 118, 122 (1991).

       {¶13} Under the “other acts” test, the State is required to show that the other

crimes, wrongs, or acts would be admissible for some other purpose other than a

nonpermissible propensity purpose. “‘Evid.R. 404(B) provides that “[e]vidence of

other crimes, wrongs, or acts is not admissible to prove the character of a person in

order to show action in conformity therewith.”’” State v. Bagley, 3d Dist. Allen No.

1-13-31, 2014-Ohio-1787, ¶ 56, quoting State v. May, 3d Dist. Logan No. 8-11-19,

2012-Ohio-5128, ¶ 69, quoting Evid.R. 404(B). “‘However, there are exceptions to


                                         -7-
Case No. 3-21-08


the general rule: “It may, however, be admissible for other purposes, such as proof

of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident.”’” Bagley at ¶ 56, quoting May at ¶ 69, quoting Evid.R. 404(B).

See also R.C. 2945.59. “‘The list of acceptable reasons for admitting testimony of

prior bad acts into evidence is non-exhaustive.’” Bagley at ¶ 56, quoting State v.

Persohn, 7th Dist. Columbiana No. 11 CO 37, 2012-Ohio-6091, ¶ 23.

       {¶14} Under the “joinder” test, the State is simply required to show that

evidence of each crime joined at trial is simple and direct. Valentine, 2019-Ohio-

2243, at ¶ 47. “Evidence is ‘simple and direct’ if (1) the jury is capable of readily

separating the proof required for each offense, (2) the evidence is unlikely to confuse

jurors, (3) the evidence is straightforward, and (4) there is little danger that the jury

would ‘improperly consider testimony on one offense as corroborative of the

other.’” (Citations omitted.) Id. at ¶ 48, quoting State v. Wright, 4th Dist. Jackson

No. 16CA3, 2017-Ohio-8702, ¶ 52. Moreover, the Supreme Court of Ohio has

unequivocally stated, “that ‘when simple and direct evidence exists, an accused is

not prejudiced by joinder regardless of the nonadmissibility of evidence of these

crimes as ‘other acts’ under Evid.R. 404(B).” Id. at ¶ 47, quoting Lott at 163.

       {¶15} “Courts have held that evidence of multiple offenses is ‘simple and

direct’ where, for example, the offenses involved different victims, different

incidents or factual scenarios, and different witnesses.” Id. at ¶ 49, citing State v.


                                          -8-
Case No. 3-21-08


Dantzler, 10th Dist. Franklin Nos. 14AP-907 and 14AP-908, 2015-Ohio-3641, ¶ 23

and State v. Lewis, 6th Dist. Lucas Nos. L-09-1224 and L-09-1225, 2010-Ohio-

4202, ¶ 33. “If either the ‘other acts’ test or the ‘simple and direct’ test is met, a

defendant cannot establish prejudice from the joinder.” Id. at ¶ 50. See also Lott at

163.

       {¶16} On appeal, Benedict asserts that there are no grounds to join the

offenses against him at trial under Crim.R. 8(A). Specifically, Benedict challenges

whether his acts constituted a common scheme or plan. Therefore, we apply a de

novo standard of review for this portion of his argument, as opposed to an abuse of

discretion, which we discussed above.

       {¶17} In our de novo review, we conclude that Benedict’s offenses were not

misjoined in contravention of Crim.R. 8(A). As we have noted previously, offenses

may be joined in a single indictment if they are of the same or similar character, are

based on the same act or transaction, are based on two or more acts or transactions

connected together or constituting parts of a common scheme or plan, or are part of

a course of criminal conduct. The phrase “of the same or similar character” has

been given a broad definition. See Schaim, 65 Ohio St.3d at fn. 6, 1992-Ohio-31

(rejecting Schaim’s request for a narrow definition in a case involving charges of

forcible rape, sexual imposition, and GSI against three different victims.)

Importantly, the offenses “need only be similar in nature, ‘not identical in


                                         -9-
Case No. 3-21-08


execution.’” State v. Bennie, 1st Dist. Hamilton No. C-020497, 2004-Ohio-1264, ¶

17-18, quoting State v. Echols, 128 Ohio App.3d 677, 708 (1st Dist.1998) (Gorman,

J., dissenting). See also State v. Bass, 10th Dist. Franklin No. 12AP-622, 2013-

Ohio-4503, ¶ 9 (concluding that distinctions in the victims, locations, and times of

the offenses “do not mean that the [] offenses [are] of dissimilar character”). Here,

the record before us supports that all of Benedict’s charges are of a same or similar

character, i.e., sex offenses involving minor children. Hence, we need not reach a

determination as to whether the offenses constitute parts of a common scheme or

plan. Thus, this portion of Benedict’s argument is without merit.

        {¶18} Benedict next argues that the trial court erred in denying his motion to

sever the 2015 offenses from the 2018 offenses under Crim.R. 14. In particular,

Benedict argues that he is prejudiced by joinder due to the inflammatory nature of

the digital-image-and-video content in the 2018 offenses.         To this portion of

Benedict’s argument our standard of review is abuse of discretion, as opposed to de

novo.

        {¶19} Significantly, the evidence used by the State to establish the elements

relating to the 2015 and 2018 offenses is simple and direct. Indeed, the crimes

charged involved different minor victims, factual scenarios, and witnesses.

Moreover, the factual scenario of each set of crimes is easily understood,

straightforward, and capable of segregation. At trial, the 2015 and 2018 incidents


                                         -10-
Case No. 3-21-08


were presented in an orderly, chronological manner. Even though the crimes were

investigated together by law enforcement after the discovery of the child-

pornography offenses in 2018, there was very little overlap between the two

incidents, other than, the use of the instrumentality itself, i.e., Benedict’s Samsung

computer tablet. See State v. Echols, 8th Dist. Cuyahoga No. 102504, 2015-Ohio-

5138, ¶ 17. Hence, we conclude that the evidence presented as to the two sets of

offenses was unlikely to confuse jurors or to be improperly considered as

corroborative of each grouping of offenses.

       {¶20} Moreover, even though Benedict argued (to the trial court) that he

would have pursued different defenses with different witnesses had the charges been

tried separately, the record supports that Benedict actually raised duplicative

identity theories, bolstered by alibis, as to each grouping of offenses. See State v.

Franklin, 62 Ohio St.3d 118, 123 (1991).          Specifically–Benedict argued that

someone else committed the offenses against M.P. and that someone else possessed

the child pornography. To us, Benedict’s assertion that he may have utilized two

different expert witnesses to support his suggestibility assertions (for M.P.’s delayed

disclosure of the 2015 offenses) and as to data extraction and interpretation

(regarding the 2018 offenses) supports our conclusion that each set of offenses are

easily understood and capable of segregation. Further, the need for expert-witness

testimony as to [the various types of evidence] and [their] analysis does not


                                         -11-
Case No. 3-21-08


automatically preclude a simple-and-direct determination.        Echols at ¶ 18.

“[E]vidence, although scientific [or technological] in nature and presented through

expert testimony, is simple in its application.” Id. at ¶ 19.

       {¶21} Since we have concluded that the evidence used to establish the

elements of Benedict’s offenses is simple and direct, we need not address the more

stringent “other acts” test. Franklin at 123. See also Lott at 163. Consequently,

Benedict cannot establish any prejudice regardless of the admissibility of evidence

of other crimes, wrongs, or acts. See Valentine, 2019-Ohio-2243, at ¶ 50. See also

Lott at 163.

       {¶22} Finally and notwithstanding these determinations, the record reveals

that the trial judge instructed the jury to consider each count, and the evidence

applicable to each count, separately. State v. Wilson, 5th Dist. No. 16-CAA-08-

0035, 2017-Ohio-5724, ¶ 53, quoting State v. Freeland, 4th Dist. Ross No.

12CA003352, 2015-Ohio-3410, ¶ 16. The record yields no indication that the jury

disregarded the trial court’s instruction, or demonstrated confusion concerning the

offenses and evidence presented.

       {¶23} Upon our review of the record, we conclude that the offenses were not

misjoined in contravention of Crim.R. 8(A) as a matter of law. We further conclude

that since the evidence of the 2015 and 2018 offenses is simple and direct Benedict




                                         -12-
Case No. 3-21-08


has not affirmatively demonstrated prejudice resulting from the joinder of these

offenses for trial.

       {¶24} Accordingly, Benedict’s first assignment of error is overruled.

                            Assignment of Error No. III

       The trial court erred and denied Appellant his constitutional
       rights secured by the Sixth and Fourteenth Amendments to the
       United States Constitution and Article I, Section 10 of the Ohio
       Constitution to cross-examine an adverse witness on bias,
       prejudice, and motive to misrepresent the facts. (Tr. Vol. II, 4-
       27-21 at p. 460-461).

       {¶25} In his third assignment of error, Benedict argues that the trial court

erred by denying him the right to cross-examine Detective Robert Burkey

(hereinafter “Det. Burkey”) regarding M.P.’s mother, Kelli C.’s (“Kelli”) bias at

trial. Benedict argues that the trial court’s ruling as to relevancy (restricting Det.

Burkey from testifying about Benedict’s relationship with Kelli) violated his right

of cross-examination as to bias or motive to misrepresent under Evid.R. 616(A).

                                  Standard of Review

       {¶26} Both the Supreme Courts of the United States and Ohio have held that

the “‘extent of cross-examination with respect to an appropriate subject of inquiry

is within the sound discretion of the trial court.’” State v. Green, 66 Ohio St.3d 141,

147 (1993), quoting Alford v. United States, 282 U.S. 687, 691, 694, 51 S.Ct. 218,

219-220 (1931). “Thus, when the trial court determines that certain evidence will

be * * * excluded from trial, it is well established that the order or ruling of the court

                                          -13-
Case No. 3-21-08


will not be reversed unless there has been a clear and prejudicial abuse of

discretion.” O’Brien v. Angley, 63 Ohio St.2d 159, 163 (1980). An abuse of

discretion implies that the court’s attitude was unreasonable, arbitrary, or

unconscionable. Adams, 62 Ohio St.2d at 157.

       {¶27} The right of cross-examination includes the right to impeach a

witness’s credibility. Green at 147. Under Evid.R. 611(B), “[c]ross-examination

shall be permitted on all relevant matters and matters affecting credibility.”

(Emphasis added.) Under Evid.R. 616(A), “[b]ias, prejudice, interest, or any motive

to misrepresent may be shown to impeach the witness either by examination of the

witness or by extrinsic evidence.” “However, the Confrontation Clause guarantees

only ‘an opportunity for effective cross-examination, not cross-examination that is

effective in whatever way, and to whatever extent, the defense might wish.’”

(Emphasis sic.) State v. Lang, 129 Ohio St.3d 512, 2011-Ohio-4215, ¶ 83, quoting

Delaware v. Fensterer, 474 U.S. 15, 20, 106 S.Ct. 292, 294 (1985). “Trial courts

have ‘wide latitude * * * to impose reasonable limits on such cross-examination

based on concerns about, among other things, harassment, prejudice, confusion of

the issues, the witness’ safety, or interrogation that is repetitive or only marginally

relevant.’” State v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-5735, ¶ 170, quoting

Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S.Ct. 1431, 1435 (1986).




                                         -14-
Case No. 3-21-08


       {¶28} These principles are further reflected in Evid.R. 611(A), which

provides that “[t]he court shall exercise reasonable control over the mode and order

of interrogating witnesses and presenting evidence so as to (1) make the

interrogation and presentation effective for the ascertainment of the truth, (2) avoid

needless consumption of time, and (3) protect witnesses from harassment or undue

embarrassment.”

                                     Relevancy

       {¶29} Evidence is relevant when it has “any tendency to make the existence

of any fact that is of consequence to the determination of the action more probable

or less probable than it would be without the evidence.” Evid.R. 401. “Evidence

which is not relevant is not admissible.” Evid.R. 402.

                                      Analysis

       {¶30} At trial, the following exchange took place between Benedict’s trial

counsel, Det. Burkey, and the trial judge in open court:

       [Benedict’s Trial Counsel]      Did you do any investigation into
                                       Kelli’s relationship with Josh?

       [Det. Burkey]                   No.

       [Benedict’s Trial Counsel]      You’re aware that the two of them had
                                       a romantic relationship?

       [State of Ohio]                 Objection, Your Honor, relevance.




                                        -15-
Case No. 3-21-08


      [Benedict’s Trial Counsel]      Judge, it goes to bias and motive as to
                                      why these folks made up this
                                      allegation.

      [State of Ohio]                 Your Honor, may I approach?

      [Trial Court]                   I’m going to sustain that, and the Jury
                                      is totally to disregard that, that’s
                                      totally improper and that’s my ruling.

      [Benedict’s Trial Counsel]      Okay, Judge, I apologize.

      [Trial Court]                   Okay.

      [Benedict’s Trial Counsel]      I do, I apologize.

(Emphasis added.) (Apr. 28, 2021 Tr., Vol. III, at 460-461).

      {¶31} Even though the trial court did not set forth its reasoning in sustaining

the State’s objection, it is evident that Det. Burkey’s knowledge of a “romantic

relationship” involving Kelli and Benedict had no probative value in making

Benedict’s alleged criminal acts of rape, GSI, and pandering obscenity involving

M.P. (i.e., facts of consequence) “less probable that it would be without th[at]

evidence.” Evid.R. 401, 402.

      {¶32} Importantly, and contrary to Benedict’s objection at trial, Kelli

testified as a witness for the State prior to Det. Burkey, and was never cross-

examined regarding her possible “romantic relationship” with Benedict. Thus,

Benedict failed to pursue the opportunity to impeach Kelli’s credibility as to her

bias or as to her motive to misrepresent under Evid.R. 616(A) during cross-


                                       -16-
Case No. 3-21-08


examination. Instead, Benedict’s trial counsel sought to do so through Det. Burkey,

which was improper under the facts presented. In other words, Benedict missed his

opportunity to set forth any bias of Kelli may have had by virtue of a purported

“romantic relationship”.

       {¶33} Therefore, we conclude that the trial court properly excluded evidence

that was not relevant and that constituted improper-impeachment evidence.

Consequently, we conclude the trial court did not abuse its discretion in its

evidentiary determination, and Benedict suffered no denial of cross-examination.

       {¶34} Therefore, Benedict’s third assignment of error is overruled.

                           Assignment of Error No. IV

       The trial court failed to hold a pre-trial taint hearing resulting in
       the admission of unreliable testimony that was a product of
       suggestive interrogation, multiple interviews, prompting, and
       manipulation, in violation of Appellant’s constitutional rights
       secured by the Fifth, Sixth, and Fourteenth Amendments to the
       United States Constitution and Article I, Sections 10 & 16 of the
       Ohio Constitution. (10-23-19, 1-2-20, Judgment Entries).

       {¶35} In his fourth assignment of error, Benedict asserts that the trial court

erred by failing to hold a “pretrial-taint hearing” violating his constitutional rights

under the Confrontation and Due Process Clauses arguably resulting in the

admission of unreliable testimony. Specifically, Benedict avers that the repetitive

suggestive questioning of M.P. by her mother and by Caseworker, Marla Hobson




                                         -17-
Case No. 3-21-08


(at the behest of law enforcement) permitted Benedict to test the reliability of M.P.’s

statements in advance of trial at a pretrial hearing.

                                 Standard of Review

       {¶36} “‘A motion in limine is defined as “[a] pretrial motion requesting [the]

court to prohibit opposing counsel from referring to or offering evidence on matters

so highly prejudicial to [the] moving party that curative instructions cannot prevent

[a] predispositional effect on [the] jury.”’” State v. Wild, 2d Dist. Clark No. 2009

CA 83, 2010-Ohio-4751, ¶ 27, quoting State v. French, 72 Ohio St.3d 446, 449

(1995), quoting Black’s Law Dictionary 1014 (6th Ed.1990). “A ruling on a motion

in limine reflects the court’s anticipated treatment of an evidentiary issue at trial

and, as such, is a tentative, interlocutory, precautionary ruling.” (Emphasis sic.)

French at 450. “The established rule in Ohio is that the grant or denial of a motion

in limine is not a ruling on the evidence.” State v. Thompson, 3d Dist. Union Nos.

14-04-34 and 14-04-35, 2005-Ohio-2053, ¶ 26, citing State v. Grubb, 28 Ohio St.3d

199, 200-201 (1986). “In deciding such motions, the trial court is at liberty to

change its ruling on the disputed evidence in its actual context at trial.” Defiance v.

Kretz, 60 Ohio St.3d 1, 4 (1991). Accordingly, “[f]inality does not attach when [a

motion in limine] is granted.” Id., citing Grubb at 201-202.

       {¶37} In order to preserve for appeal any error in the trial court’s resolution

of a motion in limine, the objecting party must “seek the introduction of the evidence


                                         -18-
Case No. 3-21-08


by proffer or otherwise” at trial “to enable the court to make a final determination

as to its admissibility.” Grubb at paragraph two of the syllabus. See State v. Brown,

38 Ohio St.3d 305 (1988), paragraph three of the syllabus (“A denial of a motion in

limine does not preserve error for review. A proper objection must be raised at trial

to preserve error.”). Then, “[a]n appellate court will * * * review the correctness

of the trial court’s ruling on the objection rather than the ruling on the motion in

limine.” Wild at ¶ 29, citing State v. White, 4th Dist. Gallia No. 95CA08, 1996 WL

614190, *3 (Oct. 21, 1996) and Wray v. Herrell, 4th Dist. Lawrence No. 93 CA 08,

1994 WL 64293, *3 (Feb. 24, 1994).

                                                  Analysis

         {¶38} In our review of the record, we construe Benedict’s pretrial-taint

motion to be the functional equivalent of a motion in limine since Benedict sought

a pretrial-admissibility determination by the trial court as to the reliability of M.P.’s

testimony.2 (See Doc. No. 50). Hence, given the nature of the such a motion is

tentative, interlocutory, or precautionary, we review the record to determine if there

was ‘“a contemporaneous objection at trial[]”’”. Bagley, 2014-Ohio-1787, at ¶ 53,

quoting State v. Hancock, 108 Ohio St.3d 57, 2006-Ohio-160, ¶ 59, quoting State v.

Hill, 75 Ohio St.3d 195, 203 (1996). Crucial to Benedict’s argument under this



2
 Benedict specifically clarified (in the trial court) that he was challenging reliability and not credibility or
competency. Important to this discussion, M.P. was 9 and 10 at the time of the offenses, 12 at the age of
disclosure, and age 15 at the time of trial.

                                                     -19-
Case No. 3-21-08


assignment of error is the fact that the defense did not object to any statements made

by M.P.’s during her testimony. (Apr. 28, 2021 Tr. at 576-623). Therefore, our

review of this assignment of error is limited to plain error. See Crim.R. 52(B).

       {¶39} In this assignment of error, Benedict challenges the reliability of

M.P.’s testimony (through his motion in limine) in advance of trial under a theory

of the lack of personal knowledge pursuant to Evid.R. 602. (See Doc. No. 50). For

this proposition, he cited Idaho v. Wright, 497 U.S. 805, 110 S.Ct. 3139 (1990),

State v. Michaels, 642 A.2d 1372 (N.J. 1994), and State v. Muttart, 116 Ohio St.3d

5, 2007-Ohio-5267.

       {¶40} We recognize that no Ohio appellate court has followed Michaels or

has independently determined that a pretrial-taint hearing is required if the potential

exists that a minor child witness’s testimony may have been subject to

suggestibility. See State v. Olah, 9th Dist. Lorain No. 01CA007826, 2001-Ohio-

1642, ¶ 18. Further, we distinguish Wright and Muttart on the basis that the issues

before those courts involved questions related to the admissibility of hearsay

evidence (at trial) as opposed to a victim’s personal knowledge. In Wright, the issue

was whether the hearsay statements of the child victim lacked the particularized

guarantees of trustworthiness required for admission under the Confrontation

Clause. Wright, 497 U.S. at 827. The questions before the Supreme Court of Ohio

in Muttart was “whether a child’s out-of-court statements to medical personnel


                                         -20-
Case No. 3-21-08


[were] admissible pursuant to Evid.R. 803(4) in the absence of a judicial

determination of the competency of the child as a witness and whether the admission

of those hearsay statements violated [an] appellant’s Sixth Amendment rights of

confrontation[.]” (Emphasis added.) Muttart, 116 Ohio St.3d 5, 2007-Ohio-5267,

at ¶ 2. M.P. personally testified in court and, as such, the hearsay issues set forth in

Wright and Muttart do not exist.

        {¶41} Here, the issue before us on appeal is whether Benedict was entitled

to test the reliability of M.P.’s testimony (in advance of trial) under a theory that she

lacked personal knowledge of Benedict’s actions due to suggestive questioning.3

Evid.R. 602 provides that “[a] witness may not testify to a matter unless evidence is

introduced sufficient to support a finding that the witness has personal knowledge

of the matter. Evidence to prove personal knowledge may, but need not, consist of

the witness’ own testimony.”               “‘“Personal knowledge” is “knowledge gained

through firsthand observation or experience, as distinguished from a belief based on

what someone else has said.”’” State v. Teets, 4th Dist. Picakaway No. 17CA21,

2018-Ohio-5019, ¶ 28, quoting Bonacorsi v. Wheeling & Lake Erie Ry. Co., 95 Ohio

St.3d 314, 2002-Ohio-2220, ¶ 26 quoting Black’s Law Dictionary 875 (7th

Ed.Rev.1999). Thus, “‘[t]he subject of a witness’s testimony must have been


3
  To the extent that Benedict argues that the trial court’s denial of his motion in limine violates the
Confrontation Clause, his argument is specious. See State v. Wickline, 50 Ohio St.3d 114, 118 (1990) (“The
Confrontation Clause is not a pretrial discovery device”); State v. Ruggles, 12th Dist. Warren Nos. CA2019-
05-038, CA2019-05-044, CA2019-05-045, and CA2019-05-46, 2020-Ohio-2886, ¶ 19.

                                                  -21-
Case No. 3-21-08


perceived through one or more of the senses of the witness,’” and “‘a witness is

“incompetent” to testify to any fact “‘unless he or she possesses firsthand

knowledge of that fact.’” Id., quoting Weissenberger’s Ohio Evidence Treatise,

Section 602.1, 213 (2002).

       {¶42} Benedict argues what purports to be a question of witness reliability

relative to M.P.’s perception, which he asserts was subjected to suggestive

questioning.   However, we conclude that Benedict is really attacking M.P.’s

credibility. At trial, M.P. personally testified and was subject to a vigorous cross-

examination by Benedict’s trial counsel as to her recollection of the events involving

her and Benedict. Thus, it was for the jury to decide whether M.P. was credible or

not capable of belief. Put more plainly–the jury was in the best position to determine

whether or not M.P. was credible.

       {¶43} Accordingly, Benedict’s fourth assignment of error is overruled.

                             Assignment of Error No. II

       Appellant’s trial counsel was ineffective for failing to properly
       challenge the search warrants that issued which were based on
       affidavits that lacked probable cause and contained false
       information. (May 17, 2019, Motion to Suppress, State’s Ex. J).

       {¶44} In his second assignment of error, Benedict argues that his trial

counsel was deficient in his performance by failing to “properly” challenge the

search warrants related to the Hosford Road Residence and curtilage and the

subsequent search of the Samsung tablet found in Benedict’s camper within that

                                        -22-
Case No. 3-21-08


curtilage. Specifically, Benedict asserts that trial counsel failed to argue that the

affidavits supporting the search warrants lacked probable cause and contained false

information.

                                 Standard of Review

       {¶45} A defendant asserting a claim of ineffective assistance of counsel must

establish: (1) the counsel’s performance was deficient or unreasonable under the

circumstances; and (2) the deficient performance prejudiced the defendant. State v.

Kole, 92 Ohio St.3d 303, 306 (2001), citing Strickland v. Washington, 466 U.S. 668,

687, 104 S.Ct. 2052, 2064 (1984).        A properly licensed attorney is presumed

competent. State v. Hamblin, 37 Ohio St.3d 153, 156 (1988). Therefore, in order to

show trial counsel’s conduct was deficient or unreasonable, the defendant must

overcome the presumption that counsel provided competent representation and must

show that counsel’s actions were not trial strategies prompted by reasonable

professional judgment.      Strickland at 687. Counsel is entitled to a strong

presumption that all decisions fall within the wide range of reasonable professional

assistance. State v. Sallie, 81 Ohio St.3d 673, 675 (1998). Tactical or strategic trial

decisions, even if unsuccessful, do not generally constitute ineffective assistance.

State v. Carter, 72 Ohio St.3d 545, 558 (1995). Rather, the errors complained of

must amount to a substantial violation of counsel’s essential duties to his client. See

State v. Bradley, 42 Ohio St.3d 136, 141-42 (1989), quoting State v. Lytle, 48 Ohio


                                         -23-
Case No. 3-21-08


St.2d 391, 396 (1976), vacated in part on other grounds, Lytle v. Ohio, 438 U.S.

910, 98 S.Ct. 3135 (1978).

       {¶46} “Prejudice results when ‘there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.’” State v. Liles, 3d Dist. Allen No. 1-13-04, 2014-Ohio-259, ¶ 48, quoting

Bradley at 142, citing Strickland at 691. “‘A reasonable probability is a probability

sufficient to undermine confidence in the outcome.’” Id., quoting Bradley at 142

and citing Strickland at 694.

                                       Analysis

       {¶47} On appeal, Benedict presents three assertions that support his

contention that his trial counsel’s performance was deficient or unreasonable. We

will address Benedict’s first and third assertions first since both arguments involve

a challenge to the facial validity of the probable-cause affidavit.

       {¶48} In his first and third assertions, Benedict argues that his trial counsel

performance was deficient by failing to assert that the probable-cause affidavit was

facially defective. In his first assertion, Benedict argues that the affidavit did not

establish probable cause to search and seize any electronic devices (and its contents)

at the Hosford Road address since the affidavit did not include a time frame when

the digital image (of M.P.’s vagina) was taken. Benedict argues in his third assertion

that the probable-cause affidavit did not include information regarding the affiant’s


                                         -24-
Case No. 3-21-08


qualifications or experience relating to child-pornography investigations or

experience with child pornographers as a class of offenders.

       {¶49} Importantly, the probable-cause affidavit did identify a time frame

when the digital image of M.P. was taken of “one to three years” prior to her 2018

disclosure of Benedict’s sexual abuse. Consequently, this assertion is without merit.

       {¶50} Next, we turn to his argument regarding the affiant’s qualifications or

experience. Pointedly, no such requirement to include the affiant’s qualifications

or experience relating to child-pornography investigations nor experience with child

pornographers as a class of offenders exists under the Fourth Amendment to the

United States Constitution, Article I, Section 14 of the Ohio Constitution, the Ohio

Rules of Criminal Procedure, or the Ohio Revised Code. See Crim.R. 41(C); R.C.

2933.23. Typically, this argument is raised in conjunction with a claim of staleness

since some courts have underscored the importance of expert opinions in the

probable-cause affidavit to establish that child-pornography collector’s tend to

retain their collections in secure, private places for extended periods of time. See

State v. Ingold, 10th Dist. Franklin No. 07AP-648, 2008 WL 2026441, ¶ 25.

However, staleness was never raised in the trial court or on appeal. Thus, this

assertion lacks merit.




                                        -25-
Case No. 3-21-08


       {¶51} Because we determined that trial counsel’s performance was not

deficient or unreasonable regarding his first and third assertions under the facts of

this case, Benedict cannot establish that he has suffered any prejudice.

       {¶52} Finally, we address Benedict’s second assertion. Here, he argues that

trial counsel was deficient by failing to argue the facially valid search-warrant

affidavit contained false statements regarding the location where the digital image

of M.P.’s genitalia was taken. Instead, trial counsel argued the omission of the

affiant regarding the purported suggestive questioning of M.P. and M.P.’s

“unreliable” description of the device.

       {¶53} Regardless of where the picture of M.P.’s vagina was taken, the

search-warrant affidavit stated sufficient facts to identify what places law

enforcement could search and what items they should seize. To us, the location of

where the digital image of M.P. was taken is not relevant to the fact that Benedict

had taken an image of M.P.’s genitalia, and that image could be found on his tablet.

Thus, Benedict cannot affirmatively establish prejudice.         Consequently, we

conclude that Benedict has not demonstrated that he received ineffective assistance

of counsel.

       {¶54} Accordingly, and for the reasons set forth above, Benedict’s second

assignment of error is overruled.




                                          -26-
Case No. 3-21-08


       {¶55} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

SHAW and WILLAMOWSKI, J.J., concur.

/jlr




                                        -27-